In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an amended order of disposition of the Family Court, Suffolk County (Freundlich, J.), dated February 11, 1999, which, upon a fact-finding order of the same court, dated February 5, 1999, made after a hearing, finding that the appellant violated the conditions of a term of probation previously imposed by the same court, dated August 24, 1998, placed her in the custody of the Office of Children and Family Services for a period of one year. The appeal brings up for review the fact-finding order dated February 5, 1999.
Ordered that the amended order of disposition is reversed, on the law, without costs or disbursements, the fact-finding order dated February 5, 1999, is vacated, and the violation of probation petition is dismissed.
The presentment agency’s petition simply alleged, upon information and belief, that the appellant had been discharged from “Project Outreach”, and had thereby violated a condition of her probation. Contrary to the findings of the Family Court, the petition failed to meet the sufficiency requirements of Family Court Act § 360.2 by failing to provide a reasonable description of the time, place, and manner in which the violation occurred, and was not supported by non-hearsay allegations to support the violation charges (see, Matter of Steven DD., 243 AD2d 890; Matter of Michael C., 238 AD2d 680; cf., Matter of Rodney J., 83 NY2d 503). Consequently, the petition should have been dismissed.
In light of our determination, we have not addressed the appellant’s remaining contentions. O’Brien, J. P., Sullivan, Joy and Smith, JJ., concur.